DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119
(a)-(d).
Information Disclosure Statement
The references cited in the Information Disclosure Statements submitted by the applicant on 06-11-2019 has been considered.

Drawings
The drawings were received on 06-11-2019. These drawings are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “set a pedestrian detection threshold (PDT) turn”. The language as stated does not distinctly define what is meant by “set a pedestrian detection threshold (PDT) turn” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “set a pedestrian detection threshold (PDT) turn” will be interpreted as “pedestrian detection confirmation”.
Claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensate for a PDT”. The language as stated does not distinctly define what is meant by “compensate for a PDT” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “compensate for a PDT” will be interpreted as “determines the operation threshold value of the protection device” or “deploy hood”.
Claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensate for an output reference value of the collision sensor unit based on the compensated PDT”. The language as stated does not distinctly define what is meant by “compensate for an output reference value of the collision sensor unit based on the compensated PDT” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “compensate for an output reference value of the collision 
Claim 1 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensated reference value”. The language as stated does not distinctly define what is meant by “compensated reference value” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “compensated reference value” will be interpreted as “sensor value to initiate hood pop-up”.
Claim 3 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensate for the PDT”. The language as stated does not distinctly define what is meant by “compensate for the PDT” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “compensate for the PDT” will be interpreted as “deploy hood”.
Claim 7 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “to perform contact sensor logic during PDT compensation”. The language as stated does not distinctly define what is meant by “to perform contact sensor logic during PDT compensation” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “to perform contact sensor logic during PDT compensation” will be interpreted as “interpreted as deployment control”.
Claim 8 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensating for the PDT”. The language as stated does not distinctly define what is meant by “compensating for the PDT” or its essential quality, and does 
Claim 9 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “compensating, by the controller, for a reference value of a collision sensor unit based on the compensated PDT”. The language as stated does not distinctly define what is meant by “compensating, by the controller, for a reference value of a collision sensor unit based on the compensated PDT” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “compensating, by the controller, for a reference value of a collision sensor unit based on the compensated PDT” will be interpreted as “deploy hood”.

All dependent claims 2, 4-6, and 10-12 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1).

Regarding CLAIM 1, as best understood, Narita teaches, an ADAS device configured to measure information regarding a driving state of a vehicle and an object (Narita: [0031] As shown in FIG. 1, the brake ECU 30 further includes a step 116 of setting the automatic brake 32 to a full brake when the collision determination ECU 20 determines in step 104 that a collision with the colliding object P is unavoidable. In step 116, as shown by the timing chart in FIG. 2, the brake ECU 30 completes the deceleration start time T2 of the full brake so that the deceleration is completed at T7 after a predetermined time Tf has elapsed from the deceleration start T2 by the full brake. A time T7, a deceleration continuation time Tf, and a deceleration are set. The completion of deceleration corresponds to zero deceleration and corresponds to constant vehicle speed. The constant vehicle speed at the completion of deceleration is not limited to zero vehicle speed. However, the constant vehicle speed at the completion of deceleration may be zero; [0027] The collision determination ECU 20 recognizes the colliding object P based on the signal from the colliding object detection sensor 20 and the distance between the colliding object P and the vehicle, the speed and acceleration / deceleration of the vehicle, etc. Step 104 determines whether a collision is unavoidable, step 108 determines whether the collision object P is a pedestrian, and step 118 determines whether a collision with the collision object P has occurred in operation, and walking Step 122 of determining whether the collision detection sensor 24 is ON or not.); a collision sensor unit positioned at a front of the vehicle and configured to measure whether collision with the object occurs (Narita: [0027] The collision determination ECU 20 recognizes the colliding object P based on the signal from the colliding object detection sensor 20 and the distance between the colliding object P and the vehicle, the speed and acceleration / deceleration of the vehicle, etc. Step 104 determines whether a collision is unavoidable, step 108 determines whether the collision object P is a pedestrian, and step 118 determines whether a collision with the collision object P has occurred in operation, and walking Step 122 of determining whether the collision detection sensor 24 is ON or not. The collision determined in step 118 is a computational collision by the collision determination ECU 20 and is not an actual collision with the pedestrian detected by the pedestrian collision detection sensor 24; [FIG. 4] a collision sensor unit positioned at a front of the vehicle (24) and configured to measure whether collision with the object occurs can be observed.); an active hood lift system (AHLS) configured to raise one end of a hood of the vehicle based on a signal from the collision sensor unit (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured. Furthermore, after a start of an operation of a front-side PUH actuator 62, an operation of a rear-side PUH actuator 64 is started.); and set a pedestrian detection threshold (PDT) turn (Narita: [0009] (ii) an arithmetic collision occurs Sometimes it is judged whether the actual collision with the pedestrian occurred based on the detection information of the pedestrian collision detection sensor (24) (122), and when it is judged that the actual collision with the pedestrian happened, the PUH device ( Direct 60) to raise the food (12).); compensate for an output reference value of the collision sensor unit based on the compensated PDT (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured.); and determine whether collision occurs using the collision sensor unit to adjust pop-up of the AHLS when an output value equal to or greater than the compensated reference value is applied (Narita: [0034] When the collision determination ECU 20 determines that the pedestrian collision detection sensor 24 is ON (detects a collision with a pedestrian) in step 122, a signal from the collision determination ECU 20 is transmitted to the PUH device 60, and the PUH device in step 124 60 is activated. In the timing chart of FIG. 2, in the PUH device 60, the lifter is ignited at time T5, the upward deployment of the hood 12 is started, and the upward deployment of the hood 12 by the lifter is completed at time T6. Time T6 corresponds to the hood lifting completion of step 126 of FIG.).
	Narita is silent as to, receive information regarding a plurality of front objects from the ADAS device to compensate for a PDT.
	However, in the same field of endeavor, Narita teaches, “The threshold value determination unit 43 determines the operation threshold value of the protection device 9 based on the vehicle speed detected by the vehicle speed sensor 13, the type recognized by the object recognition unit 41, and the distance acquired by the distance acquisition unit 42. When (Amano: [Ln. 199-205]); “On the vehicle body 2, a protection device 9 and a protection control device 10 are mounted. The protection 97 device 9 is configured to protect a person who hits the vehicle 1. Specifically, the protection device 9 includes a 98 pedestrian airbag, a pop-up hood, and the like” (Amano: [Ln. 97-99]), for the benefit of activating a protection device for an encounter of a plurality of pedestrians.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita to include consideration of a plurality of pedestrians taught by Amano. One of ordinary skill in the art would have been motivated to make this modification in order to activate a protection device for an encounter of a plurality of pedestrians.

Regarding CLAIM 2, Narita in view of Amano remain as applied above to claim 1, and further, Narita teaches, the ADAS device is configured to calculate a time to collision (TTC) to predicted collision with the measured object (Narita: [0032] The brake ECU 30 continues the deceleration duration time so that the deceleration completion time T7 of the full brake is after the elevation completion time T6 of the hood 12, or preferably before the time T8 at which the hood 12 collides with the pedestrian's head. Set Tf and deceleration. In this case, the time interval (T3-T2) from the deceleration start time T2 due to full braking to the collision time T3 (collision time of step 118) in calculation of the vehicle and the collision object P can be found by calculation by the collision judgment ECU 20. The calculated collision time T3 and the actual collision time T4 between the vehicle and the pedestrian P detected by the pedestrian collision detection sensor 24 are simultaneous or almost simultaneous. Also, a time interval (T5-T4) from the actual collision time T4 with the pedestrian P to the time T5 when the hood 12 starts rising, and a time from the time T5 when the hood 12 starts rising to the completion time T6 of the hood 12 The interval (T6-T5) can be known in advance by an operation test of the PUH device 60 or the like.) and detect a distance to the measured object (Narita: [0027] The collision determination ECU 20 recognizes the colliding object P based on the signal from the colliding object detection sensor 20 and the distance between the colliding object P and the vehicle).

Regarding CLAIM 3, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Narita teaches, the controller is configured to compensate for the PDT using at least one piece of information of a predicted collision order measured by the ADAS device (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured.), vehicle speed after compensation (Narita: [0031] The completion of deceleration corresponds to zero deceleration and corresponds to constant vehicle speed. The constant vehicle speed at the completion of deceleration is not limited to zero vehicle speed. However, the constant vehicle speed at the completion of deceleration may be zero.), a position of the object in a lateral direction (Narita: [FIG. 3] an object detected, a position of the object in a lateral direction can be observed.), and an object type (Narita: [0026] The collision object detection sensor 22 is a sensor that detects a collision object P (which may be a pedestrian or may not be a pedestrian) that the vehicle may collide and transmits information to the collision determination ECU 20.).

Regarding CLAIM 4, Narita in view of Amano remain as applied above to claim 1, and further, Amano teaches, the collision sensor unit includes at least one of an optical fiber sensor and a contact sensor that are installed in a bumper back beam of the vehicle (Amano: [Ln. 437-445] The present disclosure is not limited to the specific device configuration shown in the above embodiment. Specifically, for example, the configuration of the collision sensor 11 is not limited to the above specific example. That is, for example, the collision sensor 11 may be a pressure chamber type sensor, an optical fiber type sensor, or a piezoelectric film sensor formed by a piezoelectric polymer film element. The collision sensor 11 may be divided into a plurality of parts in the vehicle width direction. The configuration of the preventive sensor 12 is not limited to the specific example described above. That is, the prevention sensor 12 may be configured by providing one or more well-known sensors selected from among a camera sensor, a laser radar sensor, a millimeter wave radar sensor, an ultrasonic sensor, and the like; [FIG. 1] sensor that are installed in a bumper back beam of the vehicle can be observed.).

Regarding CLAIM 6, Narita in view of Amano remain as applied above to claim 1, and further, Amano teaches, the controller is configured to decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian as the object, and is configured to increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object (Amano: [Ln. 24-29] It is known that the output value of the collision sensor decreases when colliding with a bicycle with an occupant than when colliding with a pedestrian. Therefore, Japanese Unexamined Patent Application Publication No. 2016-215786 discloses an information processing apparatus including an object recognition unit that acquires information about an object existing around the vehicle, an collision object identification unit that specifies a type of the collision object based on the information acquired by the object recognition unit, And a threshold value determination unit that determines an operation threshold value based on the identified type.).
Amano does not explicitly recite the terminology "decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian" and "increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian". 

	Regarding CLAIM 8, as best understood, Narita teaches, determining, by a controller, whether an operation condition of an active hood is satisfied, based on a driving state of a vehicle (Narita: [ABS] To enable control over a pedestrian protection device according to a body type of a pedestrian in relation to a collision with a person by a simple configuration and a simple algorithm. SOLUTION: An ECU 22 calculates an effective mass of a pedestrian who collided with a vehicle 12 on the basis of a signal from a pressure sensor 41 detecting an internal pressure of a pressure chamber 40 arranged in a front bumper cover 38 and a signal from a vehicle speed sensor 44 detecting the number of revolutions of a front tire 42 in response to a vehicle speed. Furthermore, the ECU 22 selectively actuates a front popup hood device 130, a rear popup hood device 10, and a vehicle hood airbag device 210 provided on a front upper side of the vehicle 12 if the calculated effective mass exceeds a threshold.); a pedestrian detection threshold (PDT) using an ADAS device in the operation condition of the active hood (Narita: [ABS] To enable control over a pedestrian protection device according to a body type of a pedestrian in relation to a collision with a person by a simple configuration and a simple algorithm. SOLUTION: An ECU 22 calculates an effective mass of a pedestrian who collided with a vehicle 12 on the basis of a signal from a pressure sensor 41 detecting an internal pressure of a pressure chamber 40 arranged in a front bumper cover 38 and a signal from a vehicle speed sensor 44 detecting the number of revolutions of a front tire 42 in response to a vehicle speed. Furthermore, the ECU 22 selectively actuates a front popup hood device 130, a rear popup hood device 10, and a vehicle hood airbag device 210 provided on a front upper side of the vehicle 12 if the calculated effective mass exceeds a threshold.); compensating, by the controller, for the PDT using information received from the ADAS device (Narita: [ABS] To enable control over a pedestrian protection device according to a body type of a pedestrian in relation to a collision with a person by a simple configuration and a simple algorithm. SOLUTION: An ECU 22 calculates an effective mass of a pedestrian who collided with a vehicle 12 on the basis of a signal from a pressure sensor 41 detecting an internal pressure of a pressure chamber 40 arranged in a front bumper cover 38 and a signal from a vehicle speed sensor 44 detecting the number of revolutions of a front tire 42 in response to a vehicle speed. Furthermore, the ECU 22 selectively actuates a front popup hood device 130, a rear popup hood device 10, and a vehicle hood airbag device 210 provided on a front upper side of the vehicle 12 if the calculated effective mass exceeds a threshold.); determining, by the controller, whether collision occurs (Narita: [ABS] To enable control over a pedestrian protection device according to a body type of a pedestrian in relation to a collision with a person by a simple configuration and a simple algorithm. SOLUTION: An ECU 22 calculates an effective mass of a pedestrian who collided with a vehicle 12 on the basis of a signal from a pressure sensor 41 detecting an internal pressure of a pressure chamber 40 arranged in a front bumper cover 38 and a signal from a vehicle speed sensor 44 detecting the number of revolutions of a front tire 42 in response to a vehicle speed. Furthermore, the ECU 22 selectively actuates a front popup hood device 130, a rear popup hood device 10, and a vehicle hood airbag device 210 provided on a front upper side of the vehicle 12 if the calculated effective mass exceeds a threshold.); and adjusting, by the controller, pop-up of the active hood when collision occurs (Narita: [ABS] To enable control over a pedestrian protection device according to a body type of a pedestrian in relation to a collision with a person by a simple configuration and a simple algorithm. SOLUTION: An ECU 22 calculates an effective mass of a pedestrian who collided with a vehicle 12 on the basis of a signal from a pressure sensor 41 detecting an internal pressure of a pressure chamber 40 arranged in a front bumper cover 38 and a signal from a vehicle speed sensor 44 detecting the number of revolutions of a front tire 42 in response to a vehicle speed. Furthermore, the ECU 22 selectively actuates a front popup hood device 130, a rear popup hood device 10, and a vehicle hood airbag device 210 provided on a front upper side of the vehicle 12 if the calculated effective mass exceeds a threshold.).
	Narita is silent as to, setting, by the controller, a time to collision (TTC) to an object.
	However, in the same field of endeavor, Amano teaches, “Also, instead of or in addition to the distance D, a collision margin time (ie TTC) can be used. TTC stands for Time To Collision. In place of or in addition to the distance acquisition unit 42, this TTC acquisition unit corresponds to the "physical quantity acquisition unit" in the case where a TTC acquisition unit is provided” (Amano: [Ln. 453-455]), for the benefit of activating a protection device for an encounter with pedestrians.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita to TTC taught by Amano. One of ordinary skill in the art would have been motivated to make this modification in order to activate a protection device for an encounter with pedestrians.

Regarding CLAIM 9, as best understood, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, compensating, by the controller, for a reference value of a collision sensor unit based on the compensated PDT (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured.).

	Regarding CLAIM 10, Narita in view of Amano remain as applied above to claim 8, and further, Amano teaches, decreasing, by the controller, an output reference value of the collision sensor unit in response to recognizing a pedestrian as the object; and increasing, by the controller, the output reference value of the collision sensor unit in response to recognizing a non-pedestrian as the object (Amano: [Ln. 24-29] It is known that the output value of the collision sensor decreases when colliding with a bicycle with an occupant than when colliding with a pedestrian. Therefore, Japanese Unexamined Patent Application Publication No. 2016-215786 discloses an information processing apparatus including an object recognition unit that acquires information about an object existing around the vehicle, an collision object identification unit that specifies a type of the collision object based on the information acquired by the object recognition unit, , And a threshold value determination unit that determines an operation threshold value based on the identified type.).
	Amano does not explicitly recite the terminology "decrease the output reference value of the collision sensor unit in response to recognizing a pedestrian" and "increase the output reference value of the collision sensor unit in response to recognizing a non-pedestrian". However, Amano teaches outputting different values that are object dependent. Which is interpreted as a case of equivalence.

Regarding CLAIM 11, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, adjusting, by the controller, a pop-up amount of the active hood based on a collision object measured using the ADAS device (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured.).
In this case, not deployed and raising a hood based on collision object, is interpreted as "adjusting, by the controller, a pop-up amount of the active hood based on a collision object measured using the ADAS device."

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1) as applied to claim 1 above, and further in view of Soo Heung (KR 20050121328 A).

Regarding CLAIM 5, Narita in view of Amano remain as applied above to claim 1, and further, Narita also teaches, the AHLS includes a driver to which driving force is applied (Narita: [0008] a pedestrian collision detection sensor (24) And a pop-up hood (hereinafter also referred to as "PUH") device (60) activated to detect the actual collision with a pedestrian and lift the hood).
Narita in view of Amano are silent as to, the driver is operated to permit the hood of the vehicle to pop-up or be restored to an original position in a vertical direction by the controller.
(Soo Heung: [0001]), for the benefit of manual operation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in view of Amano to include a manual operation taught by Soo Heung. One of ordinary skill in the art would have been motivated to make this modification in order to enable manual hood operation for a drive.

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Narita (JP 2015058862 A) in view of Amano (WO 2018225420 A1) as applied to claims 1 and 8 above, and further in view of Eiswerth (US 20090292422 A1).

Regarding CLAIM 7, as best understood, Narita in view of Amano remain as applied above to claim 1, and further, Narita teaches, the controller is configured to compensate for vehicle speed (Narita: [0031] As shown in FIG. 1, the brake ECU 30 further includes a step 116 of setting the automatic brake 32 to a full brake when the collision determination ECU 20 determines in step 104 that a collision with the colliding object P is unavoidable. In step 116, as shown by the timing chart in FIG. 2, the brake ECU 30 completes the deceleration start time T2 of the full brake so that the deceleration is completed at T7 after a predetermined time Tf has elapsed from the deceleration start T2 by the full brake. A time T7, a deceleration continuation time Tf, and a deceleration are set. The completion of deceleration corresponds to zero deceleration and corresponds to constant vehicle speed. The constant vehicle speed at the completion of deceleration is not limited to zero vehicle speed. However, the constant vehicle speed at the completion of deceleration may be zero.).
Narita in view of Amano are silent as to, to perform contact sensor logic during PDT compensation.
However, in the same field of endeavor, Eiswerth teaches, “Generally, this fail-safe configuration is achieved by arranging a plurality of independent impact sensors, evaluation logic circuits, and deployment control hardware to only allow deployment current to flow when each individual component achieves a predetermined deployment state. However, the fail-safe configuration of the automatic restraint system controllers make it difficult to manually dispose of PSD's safely prior to disposal of the vehicle because the predetermined deployment state is typically achieved by sensory input indicating a crash event” (Eiswerth: [0005]), for the benefit of creating a fail-safe sensor and deployment system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in view of Amano to include sensor logic taught by Eiswerth. One of ordinary skill in the art would have been motivated to make this modification in order to create a fail-safe sensor and deployment system.

Regarding CLAIM 12, Narita in view of Amano remain as applied above to claim 8, and further, Narita teaches, compensating, by the controller, for vehicle speed; and compensating, by the controller, for the vehicle speed (Narita: [ABS] To provide a pedestrian protection device of a vehicle which can secure a vertical interval between a hood and a vehicle side. SOLUTION: A pedestrian protection device 10 of a vehicle comprises: a brake ECU 30 which controls an automatic brake 32 so as to start the deceleration of full-braking, and to finish the deceleration after the lapse of a prescribed time when a collision determination ECU 20 determines that a collision with a colliding substance P is inevitable; and a popup hood (PUH) device 60 which is operated when a pedestrian collision sensor 24 detects an actual collision with a pedestrian, and raises a hood 12. The finish T7 of the deceleration of the full-braking in the brake ECU 30 is set so as to be after the finish T6 of the rise of the hood 12. Even if the hood is difficult to be raised due to interference between the pedestrian and the hood, a vehicle side can be descended by utilizing a nose dive by the full-braking, and a vertical interval between the hood and the vehicle side can be secured.).
Narita is silent as to, performing contact sensor logic setting by the ADAS device.
However, in the same field of endeavor, Eiswerth teaches, “Generally, this fail-safe configuration is achieved by arranging a plurality of independent impact sensors, evaluation logic circuits, and deployment control hardware to only allow deployment current to flow when each individual component achieves a predetermined deployment state. However, the fail-safe configuration of the automatic restraint system controllers make it difficult to manually dispose of PSD's safely prior to disposal of the vehicle because the predetermined deployment state is typically achieved by sensory input indicating a crash event” (Eiswerth: [0005]), for the benefit of creating a fail-safe sensor and deployment system.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a pedestrian protection device disclosed by Narita in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
LEE (US 20170066449 A1)
OHMOTO (US 20180341016 A1)
KIM (US 20200198572 A1)
YAN (CN 201800790 U)
NARITA (JP 2015093658 A)
EOM (KR 20050121328 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./             Examiner, Art Unit 3663    

/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663